—In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals from an order of the Supreme Court, Kings County (Garry, J.), dated November 15, 1996, which denied its motion pursuant to CPLR 3124 to compel the third-party defendant to produce additional witnesses for deposition.
Ordered that the order is affirmed, with costs.
In order to show that additional depositions are necessary, the moving party must demonstrate that (1) the representative already deposed had insufficient knowledge or otherwise provided inadequate information, and (2) there is a substantial, likelihood that the person or persons sought for depositions can supply information that is material and necessary to the prosecution of the case (see, Uvaydova v New York Tel. Co., 226 AD2d 626; Carter v New York City Bd. of Educ., 225 AD2d 512; Zollner v City of New York, 204 AD2d 626). Since the third-party plaintiff failed to establish these elements, the Supreme Court properly denied its motion. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.